El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
En enero 8 de 1940, el demandante apelante, maestro de Artes Industriales en la Escuela Superior de Arecibo, fue suspendido de empleo y sueldo por orden del Comisionado de Instrucción Pública. Por sentencia de 22 de junio de 1943, confirmando la dictada por la Corte de Distrito de San Juan, esta Corte Suprema declaró con lugar la petición de mandamus incoada por el profesor demandante y ordenó la reposición de éste en el cargo que antes ocupaba(1) Se or-denó, además, al demandado “que autorice, el pago al peti-cionario de los sueldos dejados de percibir durante todo el tiempo que estuvo suspendido, montantes a la suma de $735.75”. Esta fue la suma reclamada en la demanda original por sueldos devengados y dejados de percibir por el demandante desde enero 8 de 1940, fecha de su suspensión, hasta la fecha en que se radicó la demanda — junio 20, 1940.
La suspensión del demandante duró- desde el 8 de enero de 1940 hasta el 24 de agosto de 1942 en que el Comisionado *59demandado le repuso en sn cargo, en cumplimiento de lo ordenado por este Tribunal.
En la petición de mandamus radicada en el presente caso, el peticionario admite que el demandado le pagó la suma de $735.75, para cubrir los sueldos de enero 8 a junio 20, 1940, pero alega que ha dejado de satisfacerle los correspondien-tes al período desde junio 20, 1940 hasta agosto 24, 1942, fecha de su reposición, o sea un total de 25 meses escolares a razón de $135 mensuales, lo que da un total de $3,375, suma que el demandado se ha negado a pagar, no obstante el re-querimiento que se le ha hecho.
Se alega, además, en la petición, que después de haber sido repuesto en su cargo, el peticionario continuó desempe-ñándolo hasta el 13 de octubre de 1942 en que el demandado, ilegalmente, ordenó su traslado a la Escuela Superior de Aguadilla; que no estando conforme con dicho traslado, el peticionario recurrió ante la Corte de Distrito de San Juan en solicitud de un auto de mandamus, el cual fue expedido por sentencia de 28 de julio de 1943 por la que se ordenó al demandado la reposición del peticionario en su cargo en la Escuela Superior de Arecibo; que no fué hasta el 9 de agosto de 1943 que el demandado repuso al peticionario, quien dejó de percibir los sueldos correspondientes a los diez meses escolares de octubre 13 de. 1942 a agosto 9 de 1943, que a razón de $135 mensuales, ascienden a $1,350, que el demandado se niega a pagarle, no obstante haber sido re-querido para ello en repetidas ocasiones.
Alegó el peticionario que el demandado tenía a su dis-posición fondos suficientes para satisfacer las sumas recla-madas, y solicitó que se expidiera auto de mandamus orde-nando al demandado que autorice el pago de las mismas.
En oposición a la demanda, el demandado alegó, en subs-tancia, lo que sigue:
1. Que las sumas reclamadas por el peticionario no le han sido pagadas, porque durante todo el período de su sus-*60pensión el peticionario no prestó servicios en ninguna es-cuela, ni tampoco en el Departamento de Instrucción Pú-blica.
2. Que en su primera solicitud de mandamus el peticio-nario solamente solicitó el pago de los sueldos correspon-dientes al período de enero 8 a junio 20 de 1940, equivalen-tes a $735.75; y que esa es la única suma que el Tribunal Supremo ordenó fuese pagada al peticionario. Que en la segunda petición, el demandante no reclamó que se ordenase el pago de sueldo alguno.
3. Que el demandado no tiene a su disposición fondos con los cuales pueda satisfacer las sumas reclamadas.
En diciembre 11 de 1944, la Corte de Distrito de San Juan dictó sentencia desestimando la petición y anulando el auto expedido. El peticionario interpuso el presente re-curso, alegando que la sentencia recurrida es errónea y con-traria a 'derecho.
Los fundamentos de la sentencia recurrida son:
(a) Que el demandado cumplió con lo ordenado por la sentencia dictada por la Cortp Suprema,'cuando pagó al pe-ticionario la suma de $735.75.
(b) Que el Tribunal Supremo, por resolución de diciem-bre 14 de 1943, declaró sin lugar la moción del peticionario para que enmendara la sentencia de 22 de junio de 1943, para hacerla extensiva a todo el período durante el cual el peticionario estuvo suspendido de empleo y sueldo.
(c) Que de la sentencia dictada por la Corte Suprema no surge ‘ ‘ acto alguno ministerial que el demandado venga- obli-gado a cumplir, y cuyo cumplimiento esta Corte pudiera ordenar. ’ ’
La corte inferior erró al declarar sin lugar la petición.
 Las dos sentencias dictadas a favor del peticionario Víctor Rosario establecieron definitivamente que el peticionario fue ilegalmente suspendido en su cargo y de sus sueldos, durante dos períodos distintos: el primero, desde *61enero 8 de 1940 hasta agosto 24 de 1942; y el segundo, desde octubre 13 de 1942 hasta agosto 9 de 1943. En cada una de dichas sentencias se ordenó al Comisionado de Instrucción Pública que repusiera al demandante en su cargo de Maestro de Artes Industriales de la Escuela Superior de Arecibo, el cual desempeñaba con carácter permanente y con un sueldo de $135 mensuales. En la primera de dichas sentencias se ordenó al Comisionado que autorizara el pago al peticiona-rio de “los sueldos que dejó de percibir durante todo el tiempo que estuvo suspendido, montantes a la suma de $735.75.”
En el acto de la vista celebrada ante la Corte de Dis-trito, las partes litigantes estipularon “que en poder del Tesorero de Puerto Pico y para Instrucción Pública existen fondos que exceden de la cantidad reclamada.”
¿Cuáles son los derechos y remedios reconocidos y esta-blecidos1 por la ley y la jurisprudencia en favor de un maestro de escuela que ocupa el cargo con carácter permanente, cuando se le separa ilegalmente de su cargo?
En Puerto Rico no existe estatuto alguno que autorice al Comisionado de Instrucción Pública a privar de su sueldo a un maestro permanente, durante el período de su suspen-sión, cuando esa suspensión ha sido ilegal e injustamente impuesta, como lo fue en el caso de autos. 62 D.P.R. 271. El maestro tiene derecho a que se le pague su sueldo, aun cuando no haya prestado los servicios que de acuerdo con su contrato estaba obligado a prestar, si las autoridades es-colares le impidieron, a sabiendas y sin justa causa, que cumpliera sus obligaciones como maestro. (1) Entre los dere-chos de un maestro permanente figura el de tener empleo activo y continuo, sujeto, desde luego, a ser suspendido o *62separado de su cargo por las causas y de acuerdo con el procedimiento provistos por los estatutos.(2)
La jurisprudencia de las jurisdicciones estatales reconoce el derecho que tiene el maestro que ha sido indebidamente suspendido y a quien se ha impedido el cumplir sus obliga-ciones escolares, a recobrar los sueldos correspondientes al período de la suspensión. Véase: 47 Am. Jur. pág. 384, párr. 121 y casos allí citados.
Habiéndose establecido por sentencias firmes y definitivas la ilegalidad de las suspensiones impuestas al peticionario apelante y su derecho a ser repuesto en el cargo, de esas mismas sentencias surge el derecho del peticionario a recibir— y la obligación del Comisionado demandado de pagar — los sueldos correspondientes a los dos períodos de suspensión, los cuales el demandado admite no han sido satisfechos al peticionario. El deber que tiene el Comisionado demandado de pagar esos sueldos es puramente ministerial y no depende en modo alguno de la discreción de dicho funcionario.

La sentencia recurrida debe ser revocada y en su lugar se dictará otra ordenando al Comisionado demandado que, sin pretexto ni excusa alguna, proceda, al serle notificada dicha sente.ncia, a autorizar el pago al peticionario del sueldo de $135 mensuales qioe dejó de percibir durante, todo el tiempo que, estuvo suspendido; o sea durante los veinticinco meses desde j.unio 20, 1940 a agosto 24, 1942, ascendentes a $3)375 y durante los diez meses comprendidos entre octubre 13 de 1942 y agosto 9 de, 1943, ascendentes a $1,350, lo que da un total de $4,725, más las costas.

El Juez Asociado Sr. De Jesús no intervino.

Rosario v. Gallardo, Comisionado, 62 D.P.R. 266.


47 Am. Jur., pág. 384, párr. 121; Smith v. School District, 89 Kan. 225, 131 P. 557; Noble v. Williams, 150 Ky. 439, 150 S.W. 507; Clune v. School District, 166 Wis. 452, 166 N.W. 11.


110 A.L.R. 801; 113 A.L.R. 1498; 127 A.L.R. 1310.